

115 HR 5007 IH: Tribal Broadband Deployment Act of 2018
U.S. House of Representatives
2018-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5007IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2018Mr. Ruiz introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Communications Commission to submit to Congress a report evaluating broadband
			 coverage in Indian country and on land held by a Native Corporation and to
			 complete a proceeding to address the unserved areas identified in the
			 report.
	
 1.Short titleThis Act may be cited as the Tribal Broadband Deployment Act of 2018. 2.Tribal digital access (a)Tribal broadband data report (1)In generalNot later than 1 year after the date of the enactment of this Act, the Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report evaluating broadband coverage in Indian country (as defined in section 1151 of title 18, United States Code) and on land held by a Native Corporation pursuant to the Alaska Native Claims Settlement Act.
 (2)Required assessmentsThe report required by paragraph (1) shall include the following: (A)An assessment of areas of Indian country (as so defined) and land held by a Native Corporation pursuant to the Alaska Native Claims Settlement Act that have adequate broadband coverage.
 (B)An assessment of unserved areas of Indian country (as so defined) and land held by a Native Corporation pursuant to the Alaska Native Claims Settlement Act.
 (b)Tribal broadband rulemakingNot later than 30 months after the date of the enactment of this Act, the Commission shall complete a proceeding to address the unserved areas identified in the report under subsection (a).
 (c)Commission definedIn this section, the term Commission means the Federal Communications Commission. 